Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about March 26, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of unlawful assembly, and placed her on probation for a period of 18 months with 25 hours of community service, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The evidence warranted a reasonable inference that appellant and a group of other youths advanced upon a group of police officers in a subway station with the joint purpose of engaging in “tumultuous and violent conduct *374likely to cause public alarm,” within the meaning of Penal Law § 240.10.
The disposition was the least restrictive alternative, given appellant’s need for supervision (see, Matter of Katherine W., 62 NY2d 947). Concur—Williams, P.J., Mazzarelli, Saxe, Lerner and Marlow, JJ.